Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/8/2021 regarding the previous 103 rejection under modified Gernhardt have been fully considered but they are not persuasive.
Applicant argues Gernhardt’s manipulator arms 25 are pivotable relative to one another and the carrier 24, and do not read on the linearly translatable limitation.  
Examiner agrees that Gernhardt does not teach the “linearly translating” limitation, such that the 103 rejection would necessitate Sherer. Examiner however, respectfully disagrees regarding Sherer.  Sherer appears to teach using linear translation using a hydraulic cylinder assembly to actuate movement of link arm(s) to extend/retract the nozzle (see Sherer’s Figure 10, boom member 46, boom head 47, pivoting linkage 62, link arms 62 & 62b, hydraulic cylinder assembly 65, cleaning fluid line 66, nozzle N.  Column 7, lines 28-65).  Examiner considers this movement of the hydraulic cylinder would read on the linear translation. 

Applicant argues Sherer’s nozzle N undergoes arcuate motion and not linear translation. 
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the claims. The claim language requires the tool support member to undergo linear translation, not the nozzle.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flex element” in claim 1, “remotely operated device” in claim 1, and “cleaning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner has applied 112(f) interpretation to “cleaning device” in claim 1 to correspond with the following: a nozzle, brush, etc. (see Applicant’s specification, [0068]-[0069]).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “moving the tool support member along a track that is mounted to the rotating member”.  Examiner has reviewed Applicant’s disclosure, and considers there to be two tracks that are mounted to the tool support member 135 (see Applicant’s Figures 6-12, rotating member 131, tool support member 135, roller track 141, guide tracks 156).  To Examiner’s best understanding, the tool support member 135 does not appear to be moved along roller track 141 (e.g. the tool support member 135 would rotate along with roller track 141), and appears to be moved along guide tracks 156 during 
Claim 4 recites “moving the camera radially relative to the flex element with the cleaning device during (b), (c),and (d)”.  Examiner is not clear for support that the camera is moving “radially” during these steps, particularly steps (b) and (c).  Applicant’s specification appears to attribute adjusting the radial position of the camera due to the radial movement of the tool support member (see Applicant’s specification, [0048]), which Examiner considers would be encompassed by step (d).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “upwards with respect to the central axis”.  Examiner is not clear to this limitation, as “upwards” is understood to be with respect to the horizontal.  If Applicant is intended this to just mean upwards, then “with respect to the central axis” should be omitted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gernhardt et al. (US 4720213, “Gernhardt”) in view of Sherer et al. (US 4007705, “Sherer”), Dos Santos et al. (US 20080313915, “Dos Santos”), and Moses et al. (US 7341283, “Moses”).
Gernhardt teaches an apparatus for inspecting/cleaning for a welded joint between intersecting tubular members of an offshore platform comprising the following of claim 1 except where underlined:

For Claim 1: 
A method for cleaning a subsea flexible pipe joint including a body having a central axis, a riser extension having an upper end disposed within the body and pivotally coupled to the body, and a flex element extending radially from the body to the riser extension, the method comprising: 
(a) clamping a base of a cleaning tool to the riser extension vertically below the flex element of the flexible pipe joint (see Figures 1-4, main body portion 21, throat 22, arms 23, tubular member TM.  column 6, lines 17-31); and 
(b) extending a cleaning device axially upward with respect to the central axis from a tool support member coupled to the base and into an annular recess radially positioned between the flex element and the riser extension after (a) (see Figure 1, carrier 24, manipulator arms 25.  column 5, lines 65-68).  Gernhardt teaches applying nozzle(s) to the manipulator arms 25, which are extended towards the joint.  Examiner interprets manipulator arms 25 can read on the tool support member; 
(c) rotating a rotating member relative to the base to move the cleaning tool and tool support member circumferentially about the central axis relative to the flex element (see Gernhardt’s Figure 1, carrier 24, manipulator arms 25, partial ring 41, pins 42.  Column 3, lines 55-65.  Column 5, lines 65-68.  Column 6, lines 1-17).  Gernhardt’s carrier 24 is rotated, which would rotate the manipulator arms 25 about the riser joint when cleaning/inspecting; 
(d) linearly translating the tool support member on the rotating member to move the cleaning device radially with respect to the central axis, relative to the flex element (refer to arguments above.  see Gernhardt’s Figure 1, carrier 24, manipulator arms 25.  column 5, lines 65-68.  Column 6, lines 1-17).  Gernhardt’s carrier 24 is rotated, which would rotate the manipulator arms 25 about the riser joint when cleaning/inspecting;
(d) moving the cleaning device relative to the flex element during (c) (see Gernhardt’s Figure 1, carrier 24, manipulator arms 25.  column 5, lines 65-68.  Column 6, lines 1-17).  The nozzle is moved when the carrier 24 & manipulator arms 25 are rotated;
(e) positioning the cleaning device axially adjacent the flex element
(f) cleaning at least a portion of the flex element with the cleaning device after (b)-(e) (see column 1, lines 36-56.  see column 5, lines 65-68.  Column 6, lines 1-17).  Gerhardt teaches cleaning a welded joint with a nozzle to remove marine growth.

Gernhardt teaches a need to clamp the apparatus to a tubular member to inspect/clean a welded joint of marine growth using nozzles, but Gernhardt does not explicitly teach clamping the device to a vertical riser extension of a subsea pipe joint.  Gernhardt’s manipulator arms 25 (tool member) do not appear to involve the liner translation translate radially relative to main body portion 21 (frame).

Regarding Gernhardt’s manipulator arms 25 (tool support member) translating radially relative to the main body portion 21 and the central axis thereof, Examiner refers to previously cited Sherer as teaching a boom having a boom head which can be extended/retracted away from the pipe in a radial direction (see Sherer’s Figure 10, boom member 46, boom head 47, pivoting linkage 62, link arms 62 & 62b, hydraulic cylinder assembly 65, cleaning fluid line 66, nozzle N.  Column 7, lines 28-65).  Examiner considers this movement of the hydraulic cylinder 65 undergoes linear translation and would read on the recited linear translation.  Modifying Gernhardt’s manipulator arms 25 to include a head retracted radially away from the pipe and then put into a cleaning position radially inward similar to Sherer’s boom 46/boom head 47 using hydraulic cylinder assembly 65 would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gernhardt and more particularly for the manipulator arms 25 to extend/retract radially inwardly/outwardly with respect to the pipe because such cleaning/retraction positions are conventional in the pipe-cleaning art in view of Sherer’s boom/boom head and would yield a predictable variation of Gernhardt.

Regarding generally applying Gernhardt to vertical riser joints, Examiner considers it well-known to inspect/clean vertical risers and refers to Dos Santos (see Dos Santos’ Figures 1-3, risers 100, arms 108-108’’, cameras 109-109’’.  [0055], [0064], [0081]).  Dos Santos uses density to control the vertical 
If argued that Dos Santos only teaches a riser and not riser joints per se, Examiner however, considers flexible subsea riser joints as well-known in the art and refers to Moses (see Figures 1-3, flexible pipe joints 18-19, cylindrical body 21, extension pipe 23, elastomeric flex element 25.  Column 1, lines 13-19).  Performing inspection/cleaning of riser joints as taught by Moses would predictably remove marine growth from said joints (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Examiner considers the extension pipe 23 taught by Moses would be associated as forming a tubular member/extension along with the riser it is fastened to.  Examiner cannot discern patentable distinction as to whether the cleaning apparatus were to directly receive either the riser itself or riser extension of its associated joint for clamping, as the cleaning apparatus would still be expected to move along this overall tubular member to work on the joint.  Gernhardt’s apparatus would still need to be located in proximity to the joint, so whether it is placed onto the riser first and moved vertically towards the joint, or clamped directly at the joint via the riser extension of the joint, the end result is the same: the cleaning apparatus is clamped/anchored to a tubular member and located adjacent to the joint which is to be inspected/cleaned.
To clarify regarding the cleaning device being extended “into an annular recess”, Examiner considers Gernhardt is already suggestive of positioning the nozzles at the ends of the manipulator arms 25 proximate the joint being cleaned (see Gernhardt’s Figure 1), and if one of ordinary skill in the art desired to remove marine growth from the surfaces of the joint (including the bottom area of the pipe joint as taught by Moses), then insertion into the recess would be expected to position the cleaning nozzles proximate thereto for spraying and removal of marine growth.    
  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gernhardt and more particularly to apply Gernhardt to clean/inspect a vertical riser and its associated flex joints because said modification is a predictable extension/variation thereof in view of: 1) Gernhardt already teaching the need to clean/inspect joints of tubular members of marine growth, 2) a riser is a tubular member which similarly undergoes inspection/cleaning in view of Dos Santos, and 3) flexible riser joints are already known in the art in view of Moses.    

Modified Gernhardt teaches claim 1.
Modified Gernhardt also teaches the following:

For Claim 3:
The method of claim 1, wherein (c) comprises: 
moving the tool support member along a track that is mounted to the rotating member (see Gernhardt’s Figure 1, carrier 24, manipulator arms 25, frame 35, partial ring 41.  column 5, lines 65-68.  Column 6, lines 1-17).  Gernhardt’s carrier 24 is rotated, which would rotate the manipulator arms 25 about the riser joint when cleaning/inspecting.  The rotation can result in radial movement (e.g. rotation of Gernhardt’s carriage 24 to be 180 degrees for spray coverage purposes will result in the cleaning device going from opposite sides of the piping being cleaned, which would be radial movement as this is equivalent to going from end of a diameter to the other).  Partial ring 41 of carrier 24 reads on a track which the modified manipulator arms 25 would be rotated about.    

For Claim 4:
The method of claim 1, further comprising: 
inspecting the flex joint with a camera mounted to the tool support member during (f) (see Gernhardt’s Figure 1, manipulator arms 25.  Column 6, lines 10-17.  refer to TV camera); and
moving the camera radially relative to the flex element with the cleaning device during (b), (c), and (d) (see Gernhardt’s Figure 1, manipulator arms 25.  Column 6, lines 10-17.  refer to TV camera).  The expectation that the TV camera will be rotated when the carrier 24 is rotated.

For Claim 5:
The method of claim 1, further comprising: 
adjusting the buoyancy of the cleaning tool to move the base axially upward or downward along the riser extension (see Dos Santos’ abstract, [0081]).  Dos Santos teaches moving an inspection/cleaning device upwards/downwards along a riser using buoyancy and adjusting density.

For Claim 6:
The method of claim 1, further comprising: 
receiving the riser extension into an opening of the base before (b) (see Gernhardt’s column 6, lines 17-31).  The expectation is that when applied to a vertical riser and its associated joint(s), Gernhardt’s apparatus would receive a corresponding tubular member (e.g. either the riser or the extension pipe of its associated joint to which it is fastened) horizontally.  Examiner cannot discern patentable distinction as to whether the cleaning apparatus were to directly receive either the riser itself or riser extension of its associated joint for clamping, as the cleaning apparatus would still be expected to move along this overall tubular member to work on the joint.  Gernhardt’s apparatus would still need to be located in proximity to the joint, so whether it is placed onto the riser first and moved vertically towards the joint, or clamped at the joint via the riser extension of the joint, the end result is the same: the cleaning apparatus is clamped to a tubular member and located adjacent to the joint which is to be inspected/cleaned.    

For Claim 7:
The method of claim 1, wherein the cleaning device comprises a nozzle, and wherein (f) comprises emitting a cleaning fluid from the nozzle in an axial direction against the flex element (see 

Modified Gernhardt teaches claim 7.
Modified Gernhardt does not teach the following:

For Claim 8:
The method of claim 7, wherein (f) comprises supplying the cleaning fluid to the nozzle at a pressure of 2500 psi to 3500 psi and a flow rate of 8.0 gpm to 12.0 gpm.

Examiner however, takes Official Notice that it is well-known to tamper with spray parameters/variables such as flow rate and/or pressure to achieve a desired impingement cleaning effect (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art.  see MPEP 2144.05, Routine Optimization).  The particular pressure and flow rate Applicant has arrived at would be achieved through routine experimentation/optimization.  
Because the Official Notice was not previously traversed, the Official Notice is taken to be admitted prior art.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/MARC LORENZI/Primary Examiner, Art Unit 1718